[This is an entirely new rule.]

Rule 216. Local Rules

       The requirements for the promulgation and amendment of local procedural rules
for proceedings in magisterial district courts subject to these rules are set forth in
Pennsylvania Rule of Judicial Administration 103(d).


       Official Note: Effective August 1, 2016, Pennsylvania Rule of Judicial
Administration 103 was amended to consolidate and include all local rulemaking
requirements, including local rules applying to proceedings under the Rules of Civil
Procedure before Magisterial District Judges. All local rules previously promulgated
remain effective upon compilation and publication pursuant to Pa.R.J.A. No. 103(d)(7).